DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
Claims 1-17 are pending in the application, claims 1-9 are withdrawn from consideration.
Amendments to the claims 1, 5, 10, 13, and 14, filed on 2 September 2022, have been entered in the above-identified application.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 2 September 2022, regarding the 35 U.S.C. §112 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants’ arguments and amendments to the claims.
Applicants' arguments in the response filed 2 September 2022, regarding the 35 U.S.C. §102 and §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants’ arguments and amendments to the claims.  However, upon further consideration, a new ground(s) of rejection is made in view of Santiso, III et al. (US 5,034,256 A).

New and Repeated Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Examiner’s Notes
All references cited below have been previously cited on the record by the examiner.

Claim Rejections - 35 USC § 103
Claims 10, 11, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beckerman et al. (US 5,139,845 A) in view of Santiso, III et al. (US 5,034,256 A) (referred to herein as "Santiso"), and further evidenced by Non-Patent Literature No. 1 ("End Grain Balsa Core") (referred to herein as "NPL-1").
Regarding Claim 10:  Beckerman discloses a structural composite panel (ref. #10) consisting of a fiber reinforced lower resinous skin layer (ref. #11), a fiber reinforced upper resinous skin layer (ref. #12), and a membrane of elastomeric material (ref. #18) integrally fused to a core structure (ref. #14); the core structure is comprised of a spaced array of cellular core members such as balsa wood blocks (ref. #16; which are considered equivalent to the claimed "core"), that are covered by a fiber reinforced resin skin (ref. #17), and an outer elastomeric membrane or coating (ref. #18); the blocks are arranged in a frame structure comprised of peripheral channel-shaped members (ref. #19) and I-beam shaped rib members or separators (ref. #20); and wherein said channel-shaped members and I-beam shaped rib members or separators are made by pultrusion or otherwise from a fiberglass reinforced resin matrix (figures 1 to 3A, 7 to 10, and [Col. 8: li. 10-27] of Beckerman).  Beckerman also discloses that the fiber reinforced resin skin layer (ref. #17) completely encases the framed blocks of the core structure and is formed from: (1) a first resin saturated, fiber reinforced mat disposed on the bottom of the framed blocks and folded upward to completely overlap or cover the outside walls of the channel members but not extending onto the top surface of the framed blocks (wherein said first resin saturated fiber reinforced mat is considered equivalent to the claimed "bottom reinforcement layer"); and (2) a second resin saturated, fiber reinforced mat disposed on the bottom of the framed blocks and folded downwardly to completely overlap or cover the outside walls of the channel members but not extending onto the bottom surface of the framed blocks ([Col. 10: li. 48-56] and [Col. 13: li. 19-47] of Beckerman; wherein said second resin saturated fiber reinforced mat is considered equivalent to the claimed "bottom reinforcement layer").  Specifically, Beckerman provides for --a cover comprising: a bottom reinforcement layer extending, at least partially along a first horizontal plane; at least one edge reinforcement layer, a middle portion of the edge reinforcement layer disposed proximate to an edge of the cover; a core, wherein the core comprises balsa wood; a top reinforcement layer extending, at least partially along a second horizontal plane substantially parallel with the first horizontal plane, wherein the core is positioned between the bottom reinforcement layer and the top reinforcement layer; and a polymer resin matrix, wherein a first portion of the edge reinforcement layer extends from the middle portion inward from the edge of the cover along the second horizontal plane, wherein a second portion of the edge reinforcement layer extends from the middle portion inward from the edge of the cover along the first horizontal plane, wherein the edge reinforcement layer is continuous from the first portion through the middle portion to the second portion--.
Beckerman fails to disclose --at least one edge reinforcement layer wherein an edge portion of the top reinforcement layer is positioned between the core and the first portion of the edge reinforcement layer, and wherein an edge portion of the bottom reinforcement layer is positioned between the core and the second portion of the edge reinforcement layer--.
Santiso discloses a closeout configuration for a composite structure, a composite sandwich panel, wherein a first closeout laminate (ref. #15) extends around the periphery of the panel (ref. #3) and overlaps the top and bottom surfaces (ref. #18 and #21) of the panel, wherein the first closeout laminate extends inwards from the edge along the upper surface and lower surface of the core a predetermined length sufficient to add a desired tensile strength in addition to closing out the edges (figure 1, [Col. 1: li. 7-9], and [Col. 2: li. 42-51] of Santiso).  Santiso also discloses an upper composite panel (ref. #30) and a lower composite panel (ref. #33) which sandwich the core and overlap the first edge closeout laminate (ref. #15) (figure 1 and [Col. 2: li. 51-53] of Santiso).  Santiso further discloses a second edge closeout laminate (ref. #36; which is considered equivalent to the claimed "at least one edge reinforcement layer") that extends around the periphery of the paned and overlaps the upper composite panel (ref. #30) and lower composite panel (ref. #33), the second edge closeout laminate extends inward from the edge along the upper panel and lower panel a predetermined length sufficient to add a desired tensile strength (figure 1 and [Col. 2: li. 53-60] of Santiso).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the second edge closeout laminate of Santiso over the bottom reinforcement layer and top reinforcement layer of the cover disclosed by Beckerman in order to have --at least one edge reinforcement layer wherein an edge portion of the top reinforcement layer is positioned between the core and the first portion of the edge reinforcement layer, and wherein an edge portion of the bottom reinforcement layer is positioned between the core and the second portion of the edge reinforcement layer--.  One of ordinary skill in the art would have been motivated to have incorporated the second edge closeout laminate of Santiso over the bottom reinforcement layer and top reinforcement layer of the cover disclosed by Beckerman, from the stand-point of adding a desired tensile strength to the panel ([Col. 2: li. 53-60] of Santiso).
(In the instant case, a person skilled in the art would have recognize that the peripheral channel-shaped members (ref. #19), and both first and second resin saturated, fiber reinforced mats comprising the fiber reinforced resin skin layer (ref. #17), disclosed by Beckerman, are equivalent to the first closeout laminate (ref. #15) and both the upper and lower composite panels (ref. #30 and #33) of Santiso, respectively.  As such, a person of ordinary skill in the art would have sufficient motivation and reason to look towards Santiso, and to have incorporated the second closeout laminate (ref #36) of Santiso into the cover disclosed by Beckerman.)
Regarding Claim 11:  Beckerman in view of Santiso discloses that one or more of the top reinforcement layer, the bottom reinforcement layer, and the edge reinforcement layer are a fiberglass fabric ([Col. 7: li. 3-10], [Col. 8: li. 10-27], and [Col. 9: li. 36-46] of Beckerman; [Col. 3: li. 22-24] and [Col. 3: li. 67 to Col. 4: li. 2] of Santiso).
Regarding Claim 13:  Beckerman in view of Santiso discloses that the balsa wood is end grain balsa wood ([Col. 5: li. 7-13] of Beckerman).
Regarding Claim 14:  Beckerman in view of Santiso discloses the claimed cover wherein the balsa wood core is end grain balsa wood, but does not explicitly recite the end grain balsa wood having --a density between 9 and 15 pounds per cubic foot--.  However, it has been evidenced by other non-patent literature references that end grain balsa wood can have a density between 9 and 15 pounds per cubic foot.  NPL-1 teaches that end grain balsa wood is a natural product whose density varies slightly, but has a nominal density of about 150 kg/m3 (9.36 lb/ft3) (see Page 3 of NPL-1).  Therefore, the end grain balsa wood disclosed by Beckerman anticipates the claimed range of --between 9 and 15 pounds per cubic foot--.  See MPEP §2131.03(I).
Regarding Claim 16:  Beckerman in view of Santiso discloses that the cover is adapted to form one or more of a trench cover, a vault cover, a manhole cover, and a road plate (figure 1, [Col. 4: li. 8-11 and 27-39] of Beckerman).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Beckerman et al. (US 5,139,845 A) in view of Santiso, III et al. (US 5,034,256 A) (referred to herein as "Santiso") as applied to claim 10 above, and further in view of Akabori (JP 2009-220279 A).
Beckerman in view of Santiso is relied upon as described above.
Regarding Claim 15:  Beckerman in view of Santiso discloses that the balsa wood is impregnated with the matrix resin ([Col. 11: li. 51-63] of Beckerman), but fails to disclose that the balsa wood --comprises drill holes and wherein the polymer resin matrix is incorporated into the core via the drill holes--.
Akabori discloses forming penetration holes into wood using a drill, and that wood is impregnated with a resin to improve durability and mechanical strength ([0005] of Akabori).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the drill holes of Akabori into the balsa wood of Beckerman in view of Santiso in order to have --balsa wood with drill holes--.  One of ordinary skill in the art would have been motivated to incorporated the drill holes of Akabori into the balsa wood of Beckerman in view of Santiso, from the stand-point of improved strength and productivity ([0005] and [0006] of Akabori).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beckerman et al. (US 5,139,845 A) in view of Santiso, III et al. (US 5,034,256 A) (referred to herein as "Santiso") as applied to claims 10 and 11 above, and further in view of Stachurski et al. (US 2006/0024482 A1).
Beckerman in view of Santiso is relied upon as described above.
Regarding Claim 12:  Beckerman in view of Santiso fails to disclose that --the fiberglass fabric is a quadraxial fabric--.
Stachurski discloses a reinforced polymer composition, in particular, a quadraxial glass-fiber fabric impregnated with a liquid resin ([0083] of Stachurski).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the polymer impregnated glass-fiber fabric of Stachurski as the fiberglass fabric of the top, bottom, and/or edge reinforcement layers of the cover disclosed by Beckerman in view of Santiso in order to have --one or more of the top reinforcement layer, bottom reinforcement layer, and the edge reinforcement layer are a fiberglass fabric--.  One of ordinary skill in the art would have been motivated to have incorporated the polymer impregnated glass-fiber fabric of Stachurski as the fiberglass fabric of the top, bottom, and/or edge reinforcement layers of the cover disclosed by Beckerman in view of Santiso, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Beckerman et al. (US 5,139,845 A) in view of Santiso, III et al. (US 5,034,256 A) (referred to herein as "Santiso") as applied to claim 10 above, and further in view of Reynolds et al. (US 8,727,659 B1).
Beckerman in view of Santiso is relied upon as stated above.
Regarding Claim 17:  Beckerman in view of Santiso discloses the claimed cover, but fails to disclose it --further comprising a lifting pin or lifting handle--.
Reynolds discloses a manhole cover assembly that is a composite manhole cover formed from polymer reinforced with fibers such as glass fibers and comprising a stainless steel insert ([Col. 1: li. 29-35] and [Col. 1: li. 44 to Col. 2: li. 4] of Reynolds).  It is also disclosed by Reynolds that the insert defines a first and second opening that are configured to receive keyhole tool and a j-hook tool, respectively (figures 1, 4 to 11, 14, 15, and [Col. 1: li. 44 to Col. 2: li. 23] of Reynolds).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the composite manhole cover of Reynolds with the cover of Beckerman in view of Santiso in order to have a cover that --further comprises a lifting pin or lifting handle--.  One of ordinary skill in the art would have been motivated to have combined the composite manhole cover of Reynolds with the cover of Beckerman in view of Santiso, from the stand-point of having a composite manhole cover with an insert that can support the prying or lifting forces presented by conventional cover removal tools ([Col. 1: li. 29-40] of Reynolds).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Donald M Flores, Jr. whose telephone number is (571) 270-1466.  The examiner can normally be reached 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781